DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Claims 1-11 are directed toward information providing device and method and, therefore, fall within one of the four statutory categories of invention.  However, claims 1-11 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.
	With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s independent claim 1, 10, and 11 are directed toward an apparatus and method providing information.  Due to the expansively broad nature of the claims, they encompass “mental processes”, i.e. acquiring orientation information of one or more users (observation), determining priority (evaluation) and allowing an output of the information based on the priority (judgment).  There are no limitations regarding what type of information is provided or how it is used.  Only the providing of the information is claimed.  The dependent claims (2-9) merely recite further limitations on the determining priority item information; orientation information; provided to one or more users, but do not add anything that removes the claimed subject matter from “mental processes”. 
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims 1-11 do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  Notably, the claims do not provide any limitations regarding a specific application or use, outside of providing a generic signal to “one or more users”.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Rather, they are implemented using merely a processor and computer readable storage.  There is no transformation or reduction of a particular article to a different state or thing.  Lastly, there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a processor, i.e. a computer, and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea(s) are merely implemented on a computer.  In addition, the processor in this case does not link the use of the abstract idea(s) to a particular technological environment or field of use, much less “generally link the use…to a particular technological environment or field of use”.  Therefore, with regard to whether the abstract idea has been integrated into a practical application, the answer is clearly no.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.
Thus, since claims 1-11 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (2019/0392107)
Regarding applicant claim 1, Ricci discloses an information providing device comprising: 
an acquirer configured to acquire one or more pieces of orientation information 5indicating orientations of one or more users ([0457]-[0458] “One or more sensors may then identify that a person is sitting within the vehicle…determine the zone and area where the event occurred.”); 
a determiner configured to determine priority item information, which is item information to be preferentially provided, based on reference information in which a specific point and item information for each item of the specific point are associated with each other, and the one or more pieces of orientation information acquired by the 10acquirer ([0438] One or more priorities may be stored in portion); and 
a provider configured to allow an information output device associated with at least a part of the one or more users to output the priority item information ([0438] “having highest priority”).  
Regarding applicant claim 2, Ricci discloses wherein, when the 15determiner determines first priority item information on the specific point based on first orientation information acquired by the acquirer and indicating an orientation of a first user and determines second priority item information on the specific point based on second orientation information acquired by the acquirer and indicating an orientation of a second user ([0487]-[0488] Fig. 20 “optional componentry that can be utilized with the system… user profiles can be stored in the profile database”), 
the provider is configured to allow an information output device associated 20with the first user to output the first priority item information and allow an information output device associated with the second user to output the second priority item information (Fig. 13, 1308 Determine person in zone/area; 1312 Determine if person can be identified; 1320 Characterize Person).  
Regarding applicant claim 3, Ricci discloses wherein the determiner is 25configured to determine a plurality of users, who are in a relationship in which a common32 destination has been determined, as the first user and the second user ([0487]-[0488] Fig. 20 “optional componentry that can be utilized with the system… user profiles can be stored in the profile database”).  
Regarding applicant claim 4, Ricci discloses wherein the acquirer is configured to acquire an evaluation of a predetermined user for the priority item 5information, and the provider is configured to provide the evaluation of the predetermined user to a user different from the user who has performed the evaluation ([0487]-[0488] Fig. 20 “optional componentry that can be utilized with the system… user profiles can be stored in the profile database”).  
Regarding applicant claim 5, Ricci discloses wherein the user and the 10different user are occupants of a same vehicle, and the different user is a driver of the vehicle ([0457]-[0458]).  
Regarding applicant claim 6, Ricci discloses wherein the determiner is configured to switch between a first mode and a second mode based on an instruction of 15the user to determine the priority item information, 
the first mode is a mode in which the priority item information to be preferentially provided to a third user and a fourth user is determined based on orientation information acquired by the acquirer and indicating an orientation of the third user ([0510] “one or more users in the vehicle”), and 
20the second mode is a mode in which the priority item information to be preferentially provided to the third user is determined based on the orientation information acquired by the acquirer and indicating the orientation of the third user ([0438] “having highest priority”), and 
the priority item information to be preferentially provided to the fourth user is determined based on orientation information acquired by the acquirer and indicating an orientation of 25the fourth user (Fig. 13, 1308 Determine person in zone/area; 1312 Determine if person can be identified; 1320 Characterize Person).  
Regarding applicant claim 7, Ricci discloses wherein the determiner is configured to determine the priority item information to be preferentially provided to the user, based on orientation information acquired by the acquirer and indicating 5orientations of the users and a priority set for each user included in the plurality of users ([0487]-[0488] Fig. 20 “optional componentry that can be utilized with the system… user profiles can be stored in the profile database”). 
Regarding applicant claim 8, Ricci discloses wherein the acquirer is configured to acquire the orientation information according to position information indicating a position of the user (Fig. 13; [0457]-[0458]), and 10the determiner is configured to determine the priority item information to be preferentially provided to the one or more users, based on the reference information and the orientation information acquired by the acquirer ([0438] “One or more priorities may be stored in portion”).
Regarding applicant claim 9, Ricci discloses wherein the acquirer is 15configured to acquire the orientation information according to transportation means information indicating a transportation means of the user ([0457] “storing settings for a user associated with a vehicle”), and 
the determiner is configured to determine the priority item information to be preferentially provided to the one or more users, based on the reference information and the orientation information acquired by the acquirer ([0457]-[0458]).  
Regarding applicant claim 10, Ricci discloses an information providing method causing a computer to perform the steps of: 
acquiring one or more pieces of orientation information indicating an orientation of one or more users ([0457]-[0458] “One or more sensors may then identify that a person is sitting within the vehicle…determine the zone and area where the event occurred.”); 
determining priority item information, which is item information to be 25preferentially provided, based on reference information in which a specific point and34 item information for each item of the specific point are associated with each other, and the one or more pieces of orientation information acquired by the acquirer ([0438] “One or more priorities may be stored in portion); and 
allowing an information output device associated with at least a part of the one or more users to output the priority item information ([0438] “having highest priority”).
Regarding applicant claim 11, Ricci discloses a non-transitory computer-readable storage medium that stores a computer program to be executed by a computer to perform at least: a process of acquiring one or more pieces of orientation information indicating an orientation of one or more users ([0457]-[0458] “One or more sensors may then identify that a person is sitting within the vehicle…determine the zone and area where the event occurred.”); 
10a process of determining priority item information, which is item information to be preferentially provided, based on reference information in which a specific point and item information for each item of the specific point are associated with each other, and the one or more pieces of orientation information acquired by the acquirer ([0438] One or more priorities may be stored in portion); and 
a process of allowing an information output device associated with at least a part 15of the one or more users to output the priority item information ([0438] “having highest priority”).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661